Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2 and 9 are amended, claim 8 is canceled, and claims 1-7 and 9-12 are pending.

Pending claims 1-7 and 9-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Izumi et al. (KR 20170109565 A) {Kotake et al. (US 2018/0022061 A1)} teaches a laminate {meets the claimed insulation sheet} comprising an aerogel layer {meets the claimed aerogel sheet} and a support {meets the claimed functional layer} having a heat ray reflective function or a heat ray absorbing function.  Izumi teaches the laminate further comprises a separator {meets the claimed sol impermeable coating layer} laminated onto the aerogel layer side of the laminate, wherein the separator is used to prevent transfer of the aerogel surface to the support.
Trifu et al. (US 2007/0173157 A1) teaches an insulating structure {meets the claimed insulation sheet} comprising a polymeric sheet {meets the claimed sol-impermeable coating layer}, a fibrous layer comprising aerogel material {meets the claimed aerogel sheet}, and a coating {meets the claimed functional layer} to reducing 
However, Izumi and Trifu either singly or as a combination do not teach or suggest: (1) a thickness of the coating layer is 30 µm or less, and (2) a thickness of the insulation sheet is 3mm or less as recited in claims 1 and 9.  In addition, criticality of the thickness of the coating layer has been shown in the Declaration under 37 CFR §1.132 filed on 12/08/2021.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
February 22, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785